 Case 2:19-cv-02072-AB-JC Document 36 Filed 05/27/20 Page 1 of 1 Page ID #:204



1
                                                                                     JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                Case No. CV 19-02072-AB (JCx)
12    Meshell Bybee,
13
                       Plaintiff,
                                                ORDER DISMISSING CIVIL ACTION
14
      v.
15
      Costco Wholesale Corporation, et al.,
16
                       Defendants.
17
18
           THE COURT having been advised by a Mediation Report that the above-
19
     entitled action has been settled;
20
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
     costs and without prejudice to the right, upon good cause shown within 30 days, to re-
22
     open the action if settlement is not consummated. This Court retains full jurisdiction
23
     over this action and this Order shall not prejudice any party to this action.
24
25
26   Dated: May 27, 2020                 _______________________________________
                                         ANDRÉ BIROTTE JR.
27                                       UNITED STATES DISTRICT JUDGE
28
                                                1.
